Citation Nr: 0713825	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an effective date earlier than August 9, 1984, 
for the award of a 10 percent evaluation for shell fragment 
wound, penetrating left lower eyelid.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the White River Junction, 
Vermont, Department of Veterans Affairs (VA) Medical & 
Regional Office Center (RO). 


FINDINGS OF FACT

1.  In May 1947, VA granted service connection for shell 
fragment wound penetrating left and lower eyelid and assigned 
a noncompensable evaluation, effective July 3, 1946.  The 
veteran was notified of this determination that same month, 
and he did not appeal the evaluation assigned.  

2.  In July 1986, the RO effectuated the Board's award of a 
10 percent evaluation for shell fragment wound penetrating 
left lower eyelid and assigned an effective date of August 9, 
1984.  The veteran was notified of this determination that 
same month, and he did not appeal the effective date 
assigned.  

3.  An effective date prior to August 9, 1984, for the award 
of a 10 percent evaluation for shell fragment wound 
penetrating left lower eyelid is legally precluded.


CONCLUSION OF LAW

The criteria for an effective date prior to August 9, 1984, 
for the award of a 10 percent evaluation for shell fragment 
wound penetrating left lower eyelid have not been met.  
38 U.S.C.A. §§  5110, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.400, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006), and 38 C.F.R. § 3.159 
(2006), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the veteran's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); see also Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

The veteran asserts that he should be in receipt of the 
10 percent evaluation from 1946 until 1984 for the service-
connected shell fragment wound penetrating left lower eyelid.  

The determination of an effective date for an award of 
compensation based on a reopened claim is governed by 
38 U.S.C.A. § 5110(a), which states the following, in part:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on . . . a claim reopened 
after final adjudication . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

See also 38 C.F.R. § 3.400(q)(ii), (r) (2006).  

By way of background, the veteran had been granted service 
connection for shell fragment wound penetrating left and 
lower eyelid and assigned a noncompensable evaluation, 
effective July 3, 1946.  He was notified of the award of 
service connection and the noncompensable evaluation, and he 
did not appeal the assignment of the noncompensable 
evaluation.  That decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

In August 1984, the veteran filed a claim for increase for 
the service-connected shell fragment wound penetrating left 
lower eyelid.  The RO continued the noncompensable 
evaluation, and the veteran appealed the evaluation and 
perfected an appeal with the Board.  In a June 1986 decision, 
the Board awarded the veteran a 10 percent evaluation for 
shell fragment wound penetrating left lower eyelid.  The RO 
effectuated the Board's grant in a July 1986 rating decision 
and assigned an effective date of August 9, 1984, for the 
10 percent evaluation.  While the veteran attempted to appeal 
the evaluation assigned, he did not appeal the effective date 
of August 9, 1984, for the award of the 10 percent 
evaluation.  That decision is final.  See id.  

On June 18, 2004, the veteran, through his senator, submitted 
a claim for entitlement to a compensable evaluation for shell 
fragment wound penetrating left lower eyelid between 1946 and 
1984 (when he was in receipt of a noncompensable evaluation).  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than August 9, 1984, for 
the award of a 10 percent evaluation for shell fragment wound 
penetrating left lower eyelid is legally precluded.  A 
noncompensable evaluation was assigned at the time service 
connection for the disability was awarded in a May 1947 
rating decision.  The veteran did not appeal the 
noncompensable evaluation, and the decision it is final as to 
the noncompensable evaluation that was assigned as of July 3, 
1946, the day following the veteran's discharge from service.  
Subsequently, in a July 1986 rating decision, the RO 
effectuated the Board's grant of a 10 percent evaluation for 
shell fragment wound penetrating left lower eyelid and 
assigned an effective date of August 9, 1984.  The veteran 
did not appeal that decision, and it is final as to the 
effective date assigned for the 10 percent evaluation.  See 
id.  

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A; see Rudd, 20 Vet. 
App. at 299 citing Cook v. Principi, 318 F. 3d 1334, 1339 
(Fed. Cir. 2002) (en banc).  It must be noted that the 
veteran has not submitted a claim for clear and unmistakable 
error regarding either of those rating decisions.  

Thus, in this case, in order for the veteran to reopen the 
issue of entitlement to an effective date earlier than August 
9, 1984, for the award of a 10 percent evaluation for shell 
fragment wound penetrating left lower eyelid, he would need 
to submit new and material evidence in connection with the 
claim for entitlement to an earlier effective date.  However, 
here, the veteran's current date of claim is June 2004, and 
because he already has been awarded an effective date of 
August 9, 1984 (almost 20 years prior), for the award of a 
10 percent evaluation for shell fragment wound penetrating 
left lower eyelid, any such claim to reopen could not lead to 
an earlier effective date.  See Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004) citing Flash v. Brown, 8 Vet. App. 332 
(1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of claim to reopen.") aff'd, 405 F.3d 1113 
(Fed. Cir. 2005).

Stated differently, the veteran filed a claim for an earlier 
effective date in June 2004.  If the veteran submitted new 
and material evidence, the reopened claim could not receive 
an effective date earlier than June 2004.  See id.; see also 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  
Assigning an effective date in 2004 would not benefit the 
veteran and would serve no purpose.

At this point, the veteran is legally precluded from 
receiving an effective date earlier than August 9, 1984, for 
the award of a 10 percent evaluation for shell fragment wound 
penetrating left lower eyelid.  The Court has held that in a 
case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 9, 1984, for the award 
of a 10 percent evaluation for shell fragment wound 
penetrating left lower eyelid is denied.



_________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


